Name: 2013/628/EU: Council Decision of 22Ã October 2013 concerning the conclusion of the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas
 Type: Decision
 Subject Matter: international affairs;  Europe;  international law;  European construction
 Date Published: 2013-10-31

 31.10.2013 EN Official Journal of the European Union L 289/1 COUNCIL DECISION of 22 October 2013 concerning the conclusion of the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas (2013/628/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with point (a) of the second subparagraph of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2013/2/EU (1), the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas (the Agreement) was signed on 17 December 2012, subject to its conclusion at a later date. (2) The Agreement should be approved. (3) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (2); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (3); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 14(1) of the Agreement (4). Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 22 October 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 3, 8.1.2013, p. 1. (2) OJ L 131, 1.6.2000, p. 43. (3) OJ L 64, 7.3.2002, p. 20. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.